Appeal by employer and carrier from award of death benefits. The Industrial Board found that decedent, a resident physician, sustained a laceration of the esophagus from some foreign body in the food while eating his lunch in the hospital. Infection and death resulted. The appellants contend that it was more reasonable to assume that the esophagus was injxired by the swallowing of a tooth filling than by any other cause. They also questioned wage rate, claiming decedent was an interne and not a resident physician. (Fitzpatrick v. Postal Restaurant Co., Inc., 208 App. Div. 822.) Award xmanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.